Case 4:19-cv-11504-MFL-MKM ECF No. 17 filed 08/28/20             PageID.58    Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                                        Case No. 19-cv-11504
                                                              Hon. Matthew F. Leitman
v.

DONALD B. BEATON and
SHERRY BEATON,

         Defendants.
_______________________________________________________________________/

                                      JUDGMENT

       Judgment shall be entered against the Defendants, jointly and severally, and in

favor of the United States, for the unpaid federal income tax liabilities for the tax years

2004, 2005, 2007, 2012, 2013, 2014, 2015, 2016, and 2018, in the total amount of

$2,668,795.53, plus statutory additions from and after August 24, 2020, including interest

pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c), until the

judgment is satisfied.

                                         DAVID J. WEAVER
                                         CLERK OF COURT

                                  By:    s/Holly A. Monda
                                         Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: August 28, 2020
Flint, Michigan
